Per Curiam:

This is an appeal from an order overruling appellant’s demurrer and granting respondents leave to amend their complaint. According to the Statement of the Case, which is binding on the parties, appellant’s counsel was not notified of the hearing on the motions nor was he present.
Because appellant did not have notice of the hearing, the order was improperly issued. See, e.g., Whittle v. Multiple Services, Inc., 283 S. C. 559, 324 S. E. (2d) 62 (1984); Herring v. Credit Bureau of Columbia, 272 S. C. 368, 252 S. E. (2d) 123 (1979); Brown v. Mickens, 256 S. C. 346, 182 S. E. (2d) 417 (1971). Accordingly, the order appealed from is vacated and the case is remanded.
Vacated and remanded.